Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/29/2019 and 03/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the pincers 722, identified by the examiner as the claimed “jaws”, as described in the specification and the original set of claims; surely some figures show the mentioned parts, but they fail to show the claimed operation of opening and closing of the pincers and how the cams and the rest of the sealing head and sealing carrousel “cooperate” for the movement to occur.   
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In general the specification makes reference to a sealing station 7 that comprises a sealing carousel 71 which has a plurality of sealing heads 72; but along the specification, in particular paragraphs 56, 58 and 79 of the PGPub mention a “sealing station 72” that should be actually a “sealing head 72”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 to 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11:
The claim is confusing and also incomplete since it just mentions “blanks” being clamped, heated and taken out of the carousel but does not mention the containers that those “blanks” are supposed to be sealed to and that are an essential part of the invention. It was unclear to the examiner if the applicant was claiming the station 5 on Figure 1 for thermoforming containers starting from blanks or actually the sealing station 7 that is the main subject of the specification. Note that the specification does not provide much structure for that thermoforming station 5.  For prosecution it will be considered that the claims are directed to the sealing station 7 that is the main subject on the specification.

Regarding Claim 20:
Same as Claim 10 the claim is confusing since it just mentions blanks being fed, heated and released from a carousel but does not mention the containers that those “blanks” are supposed to be sealed to and that are a very relevant part of the invention. It was unclear to the examiner if the applicant was claiming the station 5 on Figure 1 for thermoforming containers starting from blanks or if in this case the mentioned “blanks” are the containers and the lids. For prosecution it will be considered that the claims are directed to the sealing station 7 that is the main subject on the specification and that both lids and containers are referred as “blanks”.

Regarding Claims 11 and 20:
Both Claims include the limitation that “heat is applied to an area of said blank that is not affected by said clamping”. This is unclear because the whole blank is “affected” by the clamps 722 in one way or the other and also, according to the specification, paragraphs 67 to 69 of the PGPub, the sucker gripping device 754 retrieves the closing seal S from the pincers 722 before the sealing means 755 come into contact with the edges of the closing seal S in order to stably couple it to the container C, so the area sealed is not “affected” by the clamps because it is not clamped at the moment, but it was clamped before and will be clamped afterwards.
Also, both claims include the limitation “the jaws are mobile with respect to each other along an axis which is substantially parallel to the central axis of rotation of the carousel”. This is unclears since it implies that both jaws are movable while the specification only indicates that they can be opened and closed which would require just one of them to be movable. 

Regarding Claims 14 and 15:
The claim includes the limitation “an articulated quadrilateral mechanism”. This is unclear since the term is usually used as an alternative name for a “four bar mechanism” that is a basic engineering mechanism; but such mechanism is not described in the specification or drawings. Claim 15 additionally discloses “said jaws being connected by way of respective links to a respective end of said rocker so that a rotation The assembly for gripping and positioning 720 in the preferred25 embodiment shown comprises, furthermore, mutually opposing pincers 722, which are substantially arc-shaped, and a first cam-following roller 723 for moving the pincers which, in the rotary movement of the sealing station 72 owing to the rotation of the sealing carousel 71, cooperates with a dedicated fixed cam (not shown) which determines the movement of the pincers 72230 between two limit positions: a resting position, in which the pincers 722 areMOD1245US Substitute Specification - Clean Version close together (as in Figures 5, 6, 8, 9), and a release position, in which the pincers 722 are apart (as in Figures 4 and 7)”. So the pincers are opened by actuation of the cams, but no details of how the opening and closing of the pincers is linked to the cams is provided beyond “cooperates”. 

Regarding claim 16:
On the last line the claim includes the limitation “preferably by way of a pneumatic actuation”, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.

Regarding Claim 17:
The Claim includes the limitation “wherein said heat source is mounted on a pair of supports configured to be moved mutually closer from opposite sides toward said clamping surface”. The limitation in unclear since on the specification the part that seems to correspond to the heat source would be the sealing means 755 and there is no mention in the specification or drawings to any structure that corresponds to that pair of supports for the heat source.

Regarding Claim 18:
The Claim reads “so that the clamping performed by said jaws occurs in a peripheral sector of the blank that is not heated by said heat source”. The Claim is unclear because, the Examiner is considering that the claimed jaws correspond to the pincers 722, which release the seal before being heated by the 

Regarding Claim 21:
The Claim include the limitation “sheet-like blanks have a reduced thickness at their periphery”. This in unclear since does not have support in the specification beyond being included in this original set of claims.

Claim Objections
Claim 20 is objected to because of the following informalities:  
On line 9 of the second page the word “said” is repeated.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 to 13 and 19 to 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada (US 2016/0288939).
Regarding Claim 11:
Sawada discloses a station for heating thermoplastic sheet-like blanks for a thermoforming line (Figure 2, Sealing Apparatus 22) that comprises: a heating carousel configured to rotate continuously about a central axis (Figures 2 and 3, rotating turret 38 rotates around spindle 24) and which has a plurality of 

Regarding Claim 12:
Sawada discloses heating head comprises at least one heat source associated with said clamping means and which is configured to move with respect to said clamping surface so as to heat said area of said 

Regarding Claim 13:
Sawada discloses that the clamping surface is provided at a peripheral region of said blank (Figures 1 and 4C).

Regarding Claim 19:
Sawada discloses that the jaws are clamping stems adapted to retain said at least one blank on a clamping surface at a central region of said blank during heating (Figure 4C, lacking any additional limitation the jaws can be considered “stems” and surely retain the blank on a clamping surface).

Regarding Claim 20:
Sawada discloses a method of continuously heating thermoplastic sheet-like blanks for subsequent thermoforming, the method including the following steps: 
- continuously rotating a carousel about a central axis, said carousel having a plurality of heating heads which are radially spaced apart from said central axis (Figures 2 and 3, rotating turret 38 rotates around spindle 24; Figure 2 shows one of the heating heads and Figure 3 how the heating heads are disposed)  5 
MOD 1245US- feeding thermoplastic sheet-like blanks to said heating heads at a first peripheral region which is outside said carousel so that each heating head that passes through said first region receives a respective sheet-like blank (Figure 1, Lacking any additional limitation lid 14 will be considered the blank that is received at carry-in region 90 as shown on Figure 3), 
- during said rotation, holding said blanks in the respective heating heads and applying heat to said blanks (Figure 4C shows the heat being applied), 
- releasing said sheet-like blanks to a second region around the carousel that is angularly spaced apart from the first region (Figure 3, sealed containers are released at carry-out region 98), wherein in each one of said heating heads said holding is carried out by clamping said respective sheet-like blank on a clamping surface of said blank during said heating (Figure 4C), said clamping comprising moving with 

Regarding Claim 21:
Sawada discloses that the sheet-like blanks have a disk shape and have a reduced thickness at their periphery (Figure 1 show the lid 14 being disk shaped, and being stepped it could be considered that have a reduced thickness at their periphery).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2016/0288939) as applied to Claim 12 above, in view of Caffeo (US 7168223).
Regarding Claims 14 and 15:
As discussed above for claim 12, Sawada discloses the invention as claimed, including a fixed cam and a follower being used to mutually approach or space apart said jaws and a guide for the lower jaw.
Sawada does not disclose that jaws are mounted so that they can slide on a same straight guide which is fixed on the peripheral region of the heating carousel and are connected to an articulated quadrilateral mechanism which is associated with a cam follower, said heating station further 
Caffeo teaches a pair of “jaws for a sealing mechanism mounted on a heating carousel that are mounted so that they can slide approaching or spacing apart of each other on a same straight guide which is fixed on the peripheral region of the heating carousel (Figures 2 and 3 show the jaw supporting the can 3 and the one supporting the cover 1 slide on main carrousel “m” on a not numbered guide on the right of the figure providing alignment to both parts); both jaws have vertical movement by action of cams (cam x and follower moves shaft V by what be considered an articulated quadrilateral mechanism including a rotating rocker since no more description is provided; The can 3 is elevated by an elevating unit H, that also include a cam N coupled to a shaft L by what could also be considered a “quadrilateral mechanism including a rotary rocker”. 
Note that the use of generic “quadrilateral mechanisms” to operate jaws in general is well known in the art as it can be seen in the following figures and cams with rotary followers are one kind of quadrilateral mechanism.

    PNG
    media_image1.png
    203
    400
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    232
    293
    media_image2.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Sawada the teachings of Caffeo and use a single straight guide fixed on the peripheral region of the heating carousel to guide both jaws to provide proper alignment between the jaws when both are movable in reference to the other. Also it would have been obvious to use a quadrilateral mechanism as discussed to provide movement to the jaws since the use of such mechanisms is common in the operation of jaws and the specification and claims do not provide any details about them, no criticality for their use, a perceived advantage is provided or the solution of a problem is mentioned so the use of such mechanism can be considered just a design choice and any mechanism that would provide for opening and closing the jaws. 
Note that in the specification the pincers 722 open and close but they are not described as capable of each of them moving away from the other.

Regarding Claims 16 and 17:
Sawada discloses that the heat source is adjusted in angle and vertical position independently from the movement of the jaws, angular adjustment would be considered one support and the vertical another; both adjustments could move the heat source closer to the surface to be heated.

Regarding Claim 18:
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The Examiner considers that maybe an interview would be advantageous to correct some of the issues presented on the Drawings objections and 122(b) issues and is open to have one at mutual convenience.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731